Citation Nr: 1454556	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to December 1956, including service in Korea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in relevant part, denied entitlement to service connection for prostate cancer and bilateral hearing loss.  

The Veteran testified at a hearing before the undersigned in July 2014.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran at least as likely as not incurred bilateral hearing loss as a result of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112(a), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.3.85 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.  

When chronic diseases are at issue, the second and third elements for service connection for may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

In the instant case, the Veteran clearly has bilateral hearing loss diagnosed by VA and private providers.  See 38 C.F.R. § 3.385.  A January 2009 VA examination report described his hearing loss as severe sloping sensorineural hearing loss in the right ear and moderate to profound sloping sensorineural hearing loss in the left ear. 

The Veteran attributes his hearing loss to hazardous military noise exposure from repetitive firing of machine guns, including during a six-week period where he served as a coach on a rifle range, and from frequent exposure to helicopters during service.  He has additionally attributed hearing loss to exposure to acoustic trauma, as a result of being present during atmospheric testing of nuclear weapons.  He has credibly reported suffering from hearing impairment since service.

The Veteran's reports are consistent with his military occupational specialty as a machine gunner, and he had confirmed exposure to atmospheric nuclear weapons testing.  He is competent to report on observations regarding his hearing loss, and his reports are not contradicted by other evidence of record.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, an audiogram dated in June 1956, during active service, showed some hearing impairment over a prior audiogram from July 1952.  

Based on this competent and credible evidence, a continuity of symptomatology of chronic hearing loss has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

The January 2009 VA examiner gave an opinion that the Veteran's hearing loss was less likely than not caused by military noise exposure.  This was based on the apparent finding of normal hearing on the Veteran's separation examination.  The separation examination, however, contains only the results of whispered voice testing.  The whispered voice testing provides only a limited indication of hearing acuity, but is insufficient to rule in or out hearing impairment.  See 38 C.F.R. § 3.385 (2014) (providing that hearing loss disability is shown by the results of audiology testing).

Additionally, a July 2010 VA contracted audiological examiner based a negative opinion regarding hearing loss on the observation that the Veteran's June 1956 audiogram showed only a minor threshold shift in hearing acuity in lower frequencies. He inconclusively noted that that these frequencies were not usually damaged form noise exposure.  The examiner also based his opinion on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of the June 1956 audiogram.  The examiner acknowledged, however, that there was not an audiogram performed at discharge.  Moreover, he did not appear to consider the Veteran's contention that he has noticed hearing impairment since his separation from service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

All doubt with respect to these claims is resolved in favor of the Veteran, and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

While development with respect to the Veteran's radiation exposure has not established that he incurred a sufficient dose of radiation such as to warrant outright entitlement to service connection under the provisions of 38 C.F.R. § 3.311, he has not yet been afforded a VA examination to consider whether his prostate cancer may still be the result of disease or injury in service.  .  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (all issues raised by the claimant or reasonably by the evidence of record must be considered), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Most notably, the Veteran's service treatment records reveal that he suffered from frequent urethritis during service.  

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether the current prostate cancer, or residuals, is service related.  The VA examination report or addendum should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer had its onset during his active service, or is the result of any in-service disease, event, or injury, to include confirmed radiation exposure from atmospheric testing of nuclear weapons or urethritis.  

The examiner should note evidence in the Veteran's service treatment records that he suffered from frequent urethritis between 1952 and 1954.

The examiner must provide reasons for all opinions, addressing relevant medical and lay evidence of record.  

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


